DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed November 11, 2022 in response to PTO Office Action dated September 23, 2022.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1-20 have been presented for examination in this application.  Claims 1, 2, 6, 10, 11, 19, and 20 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al. (US# 2019/0243570) in view of Frazier (US# 20170161089).



Regarding claim 1, Mittal et al. teaches a method comprising: with an agent running on a   storage area network (SAN) node [0016, lines 11-14], adjusting at least one …parameter of a …caching policy of the SAN node by: generating a record of operation [data usage information, 0098 lines 1-4] of the SAN node; generating a caching model [prediction model, 0099 lines 7-10]; 0098, lines 1-4]  based on the record; and adjusting the… parameter based on the caching model [0098, lines 1-4] by: calculating a baseline regularized reward that quantifies a performance improvement …in a state feature from adjusting the …parameter; choosing a …parameter value that maximizes …; and … outputting an action associated with the chosen … parameter… [0094: controller monitors access requests for the cache, optimizes cache usage for effect (cache hit ratio); 0099, lines 1-10: predicted cache measurements cause changes to cache hit ratio, leading to driving up cache hit ratio (maximizing improvement); see also 0098 lines 4-12].
What Mittal et al. does not teach is that the parameter is a LRU look-ahead prefetch size parameter as part of a LRU look-ahead caching policy of the SAN, as well as adjusting a prefetch size parameter to maximize a cache hit rate and updating the prefetch size parameter.  The claimed LRU portion is found only in the preamble of the claim and is therefore not given patentable weight.  Frazier teaches parameter values under control of a performance monitoring unit. A data prefetch depth (size) parameter may be optimized by way of an application handler reading a cache hit counter and when a predetermined value is reached, the cache hit rate is calculated and the prefetch depth (size) is adjusted until the desired (maximized)cache hit rate is obtained [0013].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prefetching system of Mittal et al. to include the prefetch size/cache hit ratio system of Frazier, because then optimal parameter values may be obtained for current tasks, as taught by Frazier (0013, lines 1-4).

Regarding claim 2, Mittal et al. teaches wherein generating the record of operation of the SAN node comprises generating a structured state index Mittal, [0098 data usage information], from raw data of input-output (IO) traces (load instruction counter), the structured state index comprising state features including the cache hit rate (desired level of cache hit rate) that correlate with the prefetch size (depth) parameter of the caching policy [Frazier, 0013].

Regarding claim 3, Mittal et al. teaches comprising updating the structured state index over time, thereby generating an updated structured state index [0099 lines 1-4: data usage information updated in real time].

Regarding claim 4, Mittal et al. teaches comprising adjusting the parameter based on the caching model and the updated structured state index [ratio updated by way of changes to (267) through updated 261 and 265; 0099-0100].

Regarding claim 5, Mittal et al. teaches wherein generating the caching model based on the record comprises obtaining state vectors [block to object mapping] from the structured state index [0100].

Regarding claim 6, Mittal et al. teaches wherein generating the caching model based on the record comprises generating hit rate distribution vectors from the IO traces [0098 & 0095:data usage information is collected and alongside hit rate measurements from I/O transactions to the cache].

Regarding claim 7, Mittal et al. teaches wherein generating the caching model based on the record comprises building a design matrix that represents a history of access to a production volume [0099, hit ratio value reflects historical feedback loop].

Regarding claim 8, Mittal et al. teaches wherein generating the caching model based on the record comprises building a target matrix that represents actual hit rate as a function of look-ahead based on simulations 0099, hit ratio value reflects historical feedback loop using prediction model (265)].

Regarding claim 9, Mittal et al. teaches wherein generating the caching model based on the record comprises building a matrix that represents predicted hit rate as a function of look-ahead which is compared with the target matrix [0098, lines 5-14; predicted model is adjusted/trained according to block mapping [0100]  to achieve predicted cache hit ration according to predicted data measurements, where learning includes prior cache hit ratio observances in feedback loop of Figure 4].

Claims 10 recites subject matter akin to that of claim 1, and is rejected for the same reasons as claim 1.
Claims 11 recites subject matter akin to that of claim 2, and is rejected for the same reasons as claim 2.
Claims 12 recites subject matter akin to that of claim 3, and is rejected for the same reasons as claim 3.
Claims 13 recites subject matter akin to that of claim4, and is rejected for the same reasons as claim 4.
Claims 14 recites subject matter akin to that of claim 5, and is rejected for the same reasons as claim 5.
Claims 15 recites subject matter akin to that of claim 6, and is rejected for the same reasons as claim 6.
Claims 16 recites subject matter akin to that of claim 7, and is rejected for the same reasons as claim 7.
Claims 17 recites subject matter akin to that of claim 8, and is rejected for the same reasons as claim 8.
Claims 18 recites subject matter akin to that of claim 9, and is rejected for the same reasons as claim 9.
Claims 19 recites subject matter akin to that of claims 1 and 3, and is rejected for the same reasons as claims 1 and 3.
Regarding claim 20, Mittal et al. teaches comprising adjusting the parameter based on the caching model and the updated structured state index [ratio updated by way of changes to (267) through updated 261 and 265; 0099-0100], from raw data of input-output (IO) traces (load instruction counter), the structured state index comprising state features including the cache hit rate (desired level of cache hit rate) that correlate with the prefetch size (depth) parameter of the caching policy [Frazier, 0013].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection.  The Frazier reference has been added to clearly teach the correlation between cache hit rate and prefetch size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/BRIAN R PEUGH/Primary Examiner, Art Unit 2133